      Case 2:20-cv-00065-SRB Document 64 Filed 12/01/20 Page 1 of 1



 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                                   FOR THE DISTRICT OF ARIZONA
 7
 8   C.M., et al.,                                     No. CV-19-05217-PHX-SRB
 9                     Plaintiffs,                     ORDER
10   v.
11   United States of America,
12                     Defendant.
13
     A.P.F., et al.,                                   No. CV-20-00065-PHX-SRB
14
                       Plaintiffs,                     ORDER
15
     v.
16
     United States of America,
17
                       Defendant.
18
19
           The Court has reviewed Plaintiffs’ Request for Leave to File Written Response to
20
     Status Report Filed by Defendant United States of America.
21
           IT IS ORDERED that Plaintiffs may file a written response to Defendant’s Status
22
     Report no later than December 2, 2020.
23
                     Dated this 1st day of December, 2020.
24
25
26
27
28
